
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3644
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 22 (legislative
			 day, March 19), 2010
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To direct the National Oceanic and
		  Atmospheric Administration to establish education and watershed programs which
		  advance environmental literacy, including preparedness and adaptability for the
		  likely impacts of climate change in coastal watershed regions.
	
	
		1.Short titleThis Act may be cited as the
			 Ocean, Coastal, and Watershed
			 Education Act.
		2.Findings and purpose
			(a)FindingsThe Congress finds the following:
				(1)The United States faces major challenges,
			 such as mitigating and adapting to the impacts of climate change, stewarding
			 critical coastal and marine resources including fish and wildlife habitat while
			 sustaining the commercial and recreational activities that depend on these
			 resources, and improving resilience to natural disasters, that collectively
			 threaten human health, sustainable economic development, environmental quality,
			 and national security.
				(2)Communities in coastal watersheds are
			 particularly vulnerable to these increasingly urgent, interconnected, and
			 complex challenges and need support for teacher professional development and
			 experiential learning among students of all ages.
				(3)These challenges can be met with the help
			 of comprehensive programs specifically targeted to engage coastal watershed
			 communities, schoolchildren, and the general public to develop engaged and
			 environmentally literate citizens who are better able to understand complex
			 environmental issues, assess risk, evaluate proposed plans, and understand how
			 individual decisions affect the environment at local, regional, national, and
			 global scales.
				(4)The intrinsic social and conservation
			 values of wildlife-dependent and other outdoor recreation can play an important
			 role in outdoor educational programs that address the myriad of coastal and
			 ocean concerns, as well as instill a sustainable conservation ethic that will
			 enable them to face those challenges to the betterment of both the environment
			 and coastal communities.
				(5)The economic importance of coastal areas
			 and resources to the overall economy of the United States is significant.
			 According to the U.S. Commission on Ocean Policy, coastal and ocean-related
			 activities support millions of American jobs and generate more than $1
			 trillion, or one tenth of the Nation’s annual gross domestic product.
			 Sustainable use of the Nation’s natural resources can provide additional
			 economic opportunities to the United States economy.
				(b)PurposeThe purpose of this Act is to advance
			 environmental literacy, develop public awareness and appreciation of the
			 economic, social, recreational, and environmental benefits of coastal
			 watersheds, and emphasize stewardship and sustainable economic development of
			 critical coastal and marine resources, including an understanding of how
			 climate change is impacting those resources, through the establishment
			 of—
				(1)an Environmental Literacy Grant Program;
			 and
				(2)regional programs under the B-WET
			 Program.
				3.DefinitionsIn this Act:
			(1)AdministratorThe term Administrator means
			 the Administrator of the National Oceanic and Atmospheric
			 Administration.
			(2)Bay-watershed educationThe term bay-watershed
			 education means environmental education focused on watersheds, with an
			 emphasis on stewardship and sustainable economic development of critical
			 coastal and marine resources, including an understanding of how climate change
			 is impacting those resources.
			(3)B-WET ProgramThe term B-WET Program means
			 the Bay-Watershed Education and Training Program of the National Oceanic and
			 Atmospheric Administration, as in effect immediately before the enactment of
			 this Act and modified under this Act or any subsequently enacted Act.
			(4)Eligible entityThe term eligible entity
			 means a State agency, local agency, school district, institution of higher
			 education, or for-profit or non-profit nongovernmental organization,
			 consortium, or other entity that the Administrator finds has demonstrated
			 expertise and experience in the development of the institutional, intellectual,
			 or policy resources to help environmental education become more effective and
			 widely practiced.
			(5)Environmental educationThe term environmental
			 education means interdisciplinary formal and informal learning about
			 the relevant interrelationships between dynamic environmental and human
			 systems, including economic systems that depend on coastal, watershed and
			 marine resources for job creation and economic growth, that results in
			 increasing the learner’s capacity for decisionmaking, stewardship, and
			 sustainable economic development of natural and community resources.
			(6)Environmental literacyThe term environmental
			 literacy means the capacity to perceive and interpret the relative
			 health of environmental systems and the interrelationships between natural,
			 economic, and social systems and technology, and to assess options and take
			 appropriate action to maintain, restore, or improve the health of those systems
			 and promote sustainable economic development.
			(7)High-leverage projectsThe term high-leverage
			 projects means projects supported by grants authorized under this Act
			 that use Federal, State and nongovernmental financial, technical, and other
			 resources in such a manner that the potential beneficial outcomes are highly
			 magnified or enhanced.
			(8)StateThe term State means each of
			 the several States of the United States, the District of Columbia, the
			 Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, any other territory or possession
			 of the United States, and any Indian tribe.
			4.Environmental literacy grant
			 program
			(a)In generalThe Administrator shall establish a
			 national competitive grant program, to be known as the Environmental
			 Literacy Grant Program, under which the Administrator shall provide,
			 subject to the availability of appropriations, financial assistance to—
				(1)expand the adoption of coastal, ocean,
			 Great Lakes, and climate on all time scales education;
				(2)build administrative and technical capacity
			 with coastal, ocean, and watershed communities and stakeholder groups to
			 enhance their effectiveness;
				(3)encourage water-dependent,
			 wildlife-dependent, and other outdoor recreation, experiential learning, and
			 hands-on involvement with coastal and watershed resources as a method of
			 promoting stewardship and sustainable economic development of those
			 resources;
				(4)develop and implement new approaches to
			 advance coastal, ocean, Great Lakes, and climate on all time scales education
			 and environmental literacy at national, regional, and local levels; and
				(5)encourage formal and informal environmental
			 education about the systemic interrelationships between healthy coastal,
			 watershed, and marine resources and sustainable economic systems that depend on
			 such resources for job creation and economic development.
				(b)PrioritiesIn awarding grants under this section, the
			 Administrator shall give priority consideration to innovative, strategic,
			 high-leverage projects that demonstrate strong potential for being sustained in
			 the future by a grant recipient beyond the time period in which activities are
			 carried out with the grant.
			(c)GuidelinesNo later than 180 days after the date of
			 enactment of this Act and after consultation with appropriate stakeholders, the
			 Administrator shall publish in the Federal Register guidelines regarding the
			 implementation of this grant program, including publication of criteria for
			 eligible entities, identification of national priorities, establishment of
			 performance measures to evaluate program effectiveness, information regarding
			 sources of non-Federal matching funds or in-kind contributions, and reporting
			 requirements for grant award recipients.
			(d)Limitation on use of funds by
			 administratorOf the amounts
			 made available to implement this section—
				(1)no less than 80 percent shall be used for
			 competitive grants or cooperative agreements;
				(2)no more than 10 percent may be used by the
			 Administrator to implement the grant program; and
				(3)no less than 10 percent of the annual funds
			 appropriated for the program authorized under this section shall be used to
			 fund contracts or cooperative agreements to conduct strategic planning, promote
			 communications among grant recipients and within communities, coordinate grant
			 activities to foster an integrated program, and oversee national evaluation
			 efforts.
				5.B-WET Program
			(a)Existing programThe Administrator shall conduct the B-WET
			 Program, including each of the regional programs conducted or under active
			 consideration for creation under such program immediately before the enactment
			 of this Act.
			(b)New regional programs
				(1)In generalThe Administrator may create new regional
			 programs under the B-WET Program in accordance with a strategy issued under
			 this subsection.
				(2)Strategy
					(A)In generalThe Administrator shall issue a strategy
			 for establishing such new regional programs.
					(B)ContentsThe strategy shall include the
			 following:
						(i)Evaluation of the need for new regional
			 program in areas that are not served under the B-WET Program on the date of
			 enactment of this Act.
						(ii)Identification of potential new regional
			 programs, including a listing of potential principal non-Federal
			 partners.
						(iii)A comprehensive budget for future expansion
			 of the B-WET Program over the period for which appropriations are authorized
			 under this Act.
						(iv)Such other information as the Administrator
			 considers necessary.
						(C)Consultation and public
			 commentThe Administrator
			 shall consult with relevant stakeholders and provide opportunity for public
			 comment in the development of the strategy.
					(D)Submission to CongressThe Administrator shall submit the strategy
			 to the Committee on Natural Resources of the House of Representatives and the
			 Committee on Commerce, Science, and Transportation of the Senate by not later
			 than 270 days after the date of enactment of this Act.
					(3)Priority considerationIn creating new regional programs under
			 this subsection, the Administrator shall give priority consideration to the
			 needs of—
					(A)United States territories, including Guam,
			 the Commonwealth of Puerto Rico, the Virgin Islands, the Commonwealth of the
			 Northern Mariana Islands, and American Samoa;
					(B)the Great Lakes States;
					(C)Alaska; and
					(D)the mid-Atlantic region.
					(c)Modification of B-WET Program
				(1)In generalThe Administrator may modify or realign
			 regional programs under the B-WET Program, based on—
					(A)changes in regional needs;
					(B)mutual interest between the Administrator
			 and relevant stakeholders within a region or regions;
					(C)changes in resources available to the
			 Administrator to implement the B-WET Program; and
					(D)other circumstances as determined necessary
			 by the Administrator.
					(2)Consultation and public
			 commentThe Administrator
			 shall—
					(A)consult with the persons conducting a
			 regional program and provide opportunity for public comment prior to making a
			 final decision to modify or realign such regional program; and
					(B)publish public notice of such a decision no
			 less than 30-days before the effective date of such a modification or
			 realignment.
					(d)Regional program managers
				(1)Appointment of regional program
			 managerThe Administrator
			 shall be responsible for the selection, appointment, and when necessary
			 replacement of a regional program manager for each regional program under the
			 B-WET Program.
				(2)QualificationsTo qualify for appointment as a regional
			 program manager, an individual must—
					(A)reside in the region for which appointed;
			 and
					(B)demonstrate competence and expertise in
			 bay-watershed education and training.
					(3)FunctionsEach regional program manager shall—
					(A)be responsible for managing and
			 administering the B-WET Program in the region for which appointed, in
			 accordance with this Act;
					(B)determine the most appropriate communities
			 within the region to be served by the B-WET Program;
					(C)encourage water-dependent,
			 wildlife-dependent, and other outdoor recreation, experiential learning
			 experiences for students, and hands-on involvement with coastal and watershed
			 resources as a method of promoting stewardship and sustainable economic
			 development of those resources and complementing core classroom
			 curriculum;
					(D)support communication and collaboration
			 among educators, natural resource planners and managers, and governmental and
			 nongovernmental stakeholders;
					(E)share and distribute information regarding
			 educational plans, strategies, learning activities, and curricula to all
			 stakeholders within its region;
					(F)provide financial and technical assistance
			 pursuant to the guidelines developed by the Administrator under this section;
			 and
					(G)perform any additional duties as necessary
			 to carry out the functions of the program.
					(e)Program guidelinesNo later than 180 days after the date of
			 enactment of this Act and after consultation with appropriate stakeholders, the
			 Administrator shall publish in the Federal Register guidelines regarding the
			 implementation of the B-WET Program, as follows:
				(1)ContractsThe Administrator shall create guidelines
			 through which each regional program manager may enter into contracts (subject
			 to the availability of appropriations) to support projects to design,
			 demonstrate, evaluate, or disseminate practices, methods, or techniques related
			 to Bay-watershed education and training.
				(2)Grant making and cooperative
			 agreements
					(A)In generalThe Administrator shall create guidelines
			 through which each regional program manager may provide financial assistance in
			 the form of a grant (subject to the availability of appropriations) or
			 cooperative agreement to support projects that advance the purpose of this Act.
			 The guidelines shall include criteria for eligible entities, identification of
			 national priorities, establishment of performance measures to evaluate program
			 effectiveness, and reporting requirements for grant award recipients.
					(B)PriorityIn making grants under this paragraph, each
			 regional program manager shall give priority to those projects that
			 will—
						(i)promote bay-watershed education throughout
			 the region concerned;
						(ii)advance strategic initiatives to
			 incorporate bay-watershed education into formal and informal education
			 systems;
						(iii)build capacity within bay-watershed
			 education communities and stakeholder groups for expanding and strengthening
			 their work;
						(iv)build bay-watershed education into
			 professional development or training activities for educators; and
						(v)broadly replicate existing, proven
			 bay-watershed education programs.
						(f)Non-Federal share
				(1)In generalIn awarding grants under this section, the
			 regional program managers shall give priority consideration to a project for
			 which the Federal share does not exceed 75 percent of the aggregate cost of
			 such project.
				(2)In-kind contributionThe non-Federal share of the costs of any
			 project supported by an award of grant funding under this section may be cash
			 or the fair market value of services, equipment, donations, or any other form
			 of in-kind contribution.
				(3)Other
			 priorityThe regional program
			 managers shall give priority consideration to a project that will be conducted
			 by or benefit any under-served community, any community that has an inability
			 to draw on other sources of funding because of the small population or low
			 income of the community, or any other person for any other reason the
			 Administrator considers appropriate and consistent with the purpose of this
			 Act.
				(g)Regional program coordinationWithin the National Oceanic and Atmospheric
			 Administration, the Office of Education shall work with regional program
			 managers on the following regional B-WET Program functions:
				(1)Strategic planning efforts.
				(2)Integration and coordination of
			 programs.
				(3)Coordination of national evaluation
			 efforts.
				(4)Promotion of network wide
			 communications.
				(5)Selection of new Regional Program
			 Managers.
				(6)Management, tracking, and oversight of the
			 B-WET Program.
				(h)Limitation on use of funds by
			 administratorOf the amounts
			 made available to implement this section—
				(1)no less than 80 percent shall be used for
			 implementation of regional program activities, including the award of grants;
			 and
				(2)no more than 20 percent may be used by the
			 Administrator to implement the regional programs and regional program
			 coordination.
				6.Biennial reportNot later than December 31, 2011, and
			 biennially thereafter, the Administrator shall submit to Congress a report on
			 the grant programs authorized under this Act. Each such report shall include a
			 description of the eligible activities carried out with grants awarded under
			 the Act during the previous two fiscal years, an assessment of the success and
			 impact of such activities, and a description of the type of programs carried
			 out with such grant, disaggregated by State.
		7.Authorization of appropriations
			(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Administrator—
				(1)to carry out the Environmental Literacy
			 Grant Program authorized by section 4 (including administrative expenses for
			 preparing the report under section 6)—
					(A)for fiscal year 2011, $13,200,000;
					(B)for fiscal year 2012, $14,500,000;
					(C)for fiscal year 2013, $16,000,000;
					(D)for fiscal year 2014, $17,600,000;
			 and
					(E)for fiscal year 2015, $19,300,000;
			 and
					(2)to carry out the B-WET Program authorized
			 by section 5 (including administrative expenses for preparing the report under
			 section 6)—
					(A)for fiscal year 2011, $10,700,000;
					(B)for fiscal year 2012, $11,700,000;
					(C)for fiscal year 2013, $12,900,000;
					(D)for fiscal year 2014, $14,200,000;
			 and
					(E)for fiscal year 2015, $15,600,000.
					(b)Prohibition on earmarksNone of the funds appropriated pursuant to
			 subsection (a) may be used for a congressional earmark
			 as defined in clause 9(e) of rule XXI of the Rules of the House of
			 Representatives.
			
	
		
			Passed the House of
			 Representatives March 19, 2010.
			Lorraine C. Miller,
			Clerk.
		
	
